Exhibit 10.2.5


CARDINAL HEALTH, INC.
PERFORMANCE SHARE UNITS AGREEMENT
This Performance Share Units Agreement (this “Agreement”) is entered into in
Franklin County, Ohio. On [grant date] (the “Grant Date”), Cardinal Health,
Inc., an Ohio corporation (the “Company”), has awarded to [employee name]
(“Awardee”) [target # of units] performance-based Stock Units (the “Performance
Share Units” or “Award”). The Performance Share Units have been granted pursuant
to the Amended Cardinal Health, Inc. 2011 Long-Term Incentive Plan (the “Plan”),
and are subject to all provisions of the Plan, which are incorporated in this
Agreement by reference, and are subject to the provisions of this Agreement.
Capitalized terms used in this Agreement which are not specifically defined have
the meanings ascribed to them in the Plan.
1.Vesting of Performance Share Units. Subject to the provisions of this
Agreement, zero to [maximum percentage] of the Performance Share Units vest when
the Administrator certifies the payout level (“Payout Level”) as a result of
achievement of: (a) specific performance criteria (the “Performance Goals”) for
a performance period (“Performance Period”) set forth in Exhibit A attached
hereto; and (b) Qualifying Performance Criteria set by the Administrator for a
Performance Period, if the Award is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code.
2.    Transferability. The Performance Share Units are not transferable.
3.    Termination of Employment.
(a)    General. Except to the extent that vesting occurs pursuant to Paragraphs
3(b), (c), (d) or (e) or Paragraph 5, if a Termination of Employment occurs
prior to the applicable payment date in Paragraph 6(a) (the “Payment Date”)
associated with a Performance Period, any Performance Share Units allocated to
that Performance Period, whether vested or unvested, are forfeited by Awardee.
(b)    Death or Disability. If a Termination of Employment by reason of
Awardee’s death or Disability occurs at least 6 months after the Grant Date,
then the outstanding unvested Performance Share Units for a Performance Period
will vest as if Awardee had remained employed through the Payment Date.
(c)    Retirement. If a Termination of Employment by reason of Awardee’s
Retirement occurs at least 6 months after the Grant Date, then the outstanding
unvested Performance Share Units for a Performance Period will vest in an amount
equal to the number of Performance Share Units that would have vested if Awardee
had remained employed through the Payment Date multiplied by a fraction, the
numerator of which is the number of days in the Performance Period up to the
date of such Termination of Employment, and the denominator of which is the
total number of days in such Performance Period.1
(d)    Involuntary Termination with Severance. If (i) neither Paragraph 3(c) nor
Paragraph 3(e) is applicable, but Awardee has attained either (A) age 53 and at
least eight years of continuous service with the Company and its Affiliates
(collectively, the “Cardinal Group”), or (B) age 59 and at least four years of
continuous service with the Cardinal Group, in each case including service with
an Affiliate of the Company prior to the time that such Affiliate became an
Affiliate of the Company, (ii) a Termination of Employment by the Cardinal Group
(other than a Termination for Cause) occurs at least 6 months after
______________________________
1 This provision is an alternative that may not be included in every award
agreement.




--------------------------------------------------------------------------------






the Grant Date, and (iii) no later than 45 days after the Termination of
Employment, Awardee enters into awritten separation agreement and general
release with the Cardinal Group (in such form as may reasonably be presented by
the Company) (a “Separation Agreement”), and Awardee does not timely revoke such
Separation Agreement, then the outstanding unvested Performance Share Units for
a Performance Period will vest in an amount equal to the number of Performance
Share Units that would have vested if Awardee had remained employed through the
Payment Date multiplied by a fraction, the numerator of which is the number of
days in the Performance Period up to the date of such Termination of Employment,
and the denominator of which is the total number of days in such Performance
Period.
(e)    Involuntary Termination After Completion of a Performance Period. If a
Termination of Employment by the Cardinal Group (other than a Termination for
Cause) occurs after the completion of a Performance Period but prior to the
Payment Date, then the Performance Share Units for the applicable Performance
Period will vest as if Awardee had remained employed through the Payment Date.
4.    Special Forfeiture and Repayment Rules. This Agreement contains special
forfeiture and repayment rules intended to encourage conduct that protects the
Cardinal Group’s legitimate business assets and discourage conduct that
threatens or harms those assets. The Company does not intend to have the
benefits of this Agreement reward or subsidize conduct detrimental to the
Company, and therefore will require the forfeiture of the benefits offered under
this Agreement and the repayment of gains obtained from this Agreement,
according to the rules specified below. Activities that trigger the forfeiture
and repayment rules are divided into two categories: Misconduct and Competitor
Conduct.
(a)    Misconduct. During employment with the Cardinal Group and for three years
after the Termination of Employment for any reason, Awardee agrees not to engage
in Misconduct. If Awardee engages in Misconduct during employment or within
three years after the Termination of Employment for any reason, then
(i)    Awardee immediately forfeits the Performance Share Units that have not
yet vested or that vested at any time within three years prior to the date the
Misconduct first occurred and have not yet been paid pursuant to Paragraph 6,
and those forfeited Performance Share Units automatically terminate, and
(ii)    Awardee shall, within 30 days following written notice from the Company,
pay to the Company in cash an amount equal to: (A) the gross gain to Awardee
resulting from the payment of the Performance Share Units pursuant to Paragraph
6 that had vested at any time within three years prior to the date the
Misconduct first occurred less (B) $1.00. The gross gain is the Fair Market
Value of the Shares represented by the Performance Share Units on the Payment
Date.
As used in this Agreement, “Misconduct” means
(A)    disclosing or using any of the Cardinal Group’s confidential information
(as defined by the applicable Cardinal Group policies and agreements) without
proper authorization from the Cardinal Group or in any capacity other than as
necessary for the performance of Awardee’s assigned duties for the Cardinal
Group;


2

--------------------------------------------------------------------------------




(B)    violation of the Standards of Business Conduct or any successor code of
conduct or other applicable Cardinal Group policies, including but not limited
to conduct which would constitute a breach of any representation or certificate
of compliance signed by Awardee;
(C)    fraud, gross negligence or willful misconduct by Awardee, including but
not limited to fraud, gross negligence or willful misconduct causing or
contributing to a material error resulting in a restatement of the financial
statements of any member of the Cardinal Group;
(D)    directly or indirectly soliciting or recruiting for employment or
contract work on behalf of a person or entity other than a member of the
Cardinal Group, any person who is an employee, representative, officer or
director in the Cardinal Group or who held one or more of those positions at any
time within the 12 months prior to Awardee’s Termination of Employment;
(E)    directly or indirectly inducing, encouraging or causing an employee of
the Cardinal Group to terminate his/her employment or a contract worker to
terminate his/her contract with a member of the Cardinal Group;
(F)    any action by Awardee and/or his or her representatives that either does
or could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Cardinal Group and any of its customers, prospective
customers, vendors, suppliers or employees known to Awardee; or
(G)    breaching any provision of any employment or severance agreement with a
member of the Cardinal Group.
Nothing in this Agreement will prevent Awardee from testifying truthfully as
required by law, prohibit or prevent Awardee from filing a charge with or
participating, testifying or assisting in any investigation, hearing,
whistleblower proceeding or other proceeding before any federal, state or local
government agency (e.g., Equal Employment Opportunity Commission, National Labor
Relations Board, Securities and Exchange Commission, etc.), or prevent Awardee
from disclosing Cardinal Group’s confidential information in confidence to a
federal, state or local government official for the purpose of reporting or
investigating a suspected violation of law.
(b)    Competitor Conduct. If Awardee engages in Competitor Conduct during
employment or within one year after the Termination of Employment for any
reason, then
(i)    Awardee immediately forfeits the Performance Share Units that have not
yet vested or that vested at any time within one year prior to the date the
Competitor Conduct first occurred and have not yet been paid pursuant to
Paragraph 6, and those forfeited Performance Share Units automatically
terminate, and
(ii)    Awardee shall, within 30 days following written notice from the Company,
pay the Company an amount equal to: (A) the gross gain to Awardee resulting from
the payment of Performance Share Units pursuant to Paragraph 6 that had vested
at any time since the earlier of one year prior to the date the Competitor
Conduct first occurred or one year prior to the Termination of Employment, if
applicable, less (B) $1.00. The gross gain is the Fair Market Value of the
Shares represented by the Performance Share Units on the Payment Date.
As used in this Agreement, “Competitor Conduct” means accepting employment with,
or directly or indirectly providing services to, a Competitor in the United
States. If Awardee has a Termination of


3

--------------------------------------------------------------------------------




Employment and Awardee’s responsibilities to the Cardinal Group were limited to
a specific territory or territories within or outside the United States during
the 24 months prior to the Termination of Employment, then Competitor Conduct is
limited to that specific territory or territories. A “Competitor” means any
person or business that competes with the products or services provided by a
member of the Cardinal Group for which Awardee had business responsibilities
within 24 months prior to Termination of Employment or about which Awardee
obtained confidential information (as defined by the applicable Cardinal Group
policies or agreements).
(c)    General.
(i)    Nothing in this Paragraph 4 constitutes or is to be construed as a
“noncompete” covenant or other restraint on employment or trade. The provisions
of this Paragraph 4 do not prevent, nor are they intended to prevent, Awardee
from seeking or accepting employment or other work outside the Cardinal Group.
The execution of this Agreement is voluntary. Awardee is free to choose to
comply with the terms of this Agreement and receive the benefits offered or else
reject this Agreement with no adverse consequences to Awardee’s employment with
the Cardinal Group.
(ii)    Awardee agrees to provide the Company with at least 10 days written
notice prior to accepting employment with or providing services to a Competitor
within one year after Termination of Employment.
(iii)    Awardee acknowledges receiving sufficient consideration for the
requirements of this Paragraph 4, including Awardee’s receipt of the Performance
Share Units. Awardee further acknowledges that the Company would not provide the
Performance Share Units to Awardee without Awardee’s promise to abide by the
terms of this Paragraph 4. The parties also acknowledge that the provisions
contained in this Paragraph 4 are ancillary to, or part of, an otherwise
enforceable agreement at the time this Agreement is made.
(iv)    Awardee may be released from the obligations of this Paragraph 4 if and
only if the Administrator determines, in writing and in the Administrator’s sole
discretion, that a release is in the best interests of the Company.
5.    Change of Control.
(a)    Valuation. In the event of a Change of Control prior to a Payment Date,
the Administrator, as constituted immediately before such Change of Control,
shall determine and certify the Payout Level (the “Change of Control Payout
Level”) based on (i) actual performance through the most recent date prior to
the Change of Control for which achievement of the Performance Goals can
reasonably be determined; and (ii) the expected performance for the remainder of
the Performance Period based on information reasonably available.
(b)    Vesting and Substitute Awards.
(i)    In the event of a Change of Control prior to a Payment Date, the
percentage of the Performance Share Units determined in accordance with Exhibit
A at the Change of Control Payout Level vests unless an award meeting the
requirements of Paragraph 5(b)(ii) (a “Substitute Award”) is provided to Awardee
to replace or adjust the Award. If a Substitute Award is provided, any
Performance Share Units that (A) except to the extent that clause (B) applies,
would vest in accordance with Paragraphs 3(b) or (c) in connection with
Awardee’s Retirement or Disability if


4

--------------------------------------------------------------------------------




Awardee’s Termination of Employment occurred on the date of the Change of
Control or (B) are eligible to vest in accordance with Paragraph 3(d) as a
result of Awardee’s Termination of Employment that actually occurs prior to the
Change of Control, vest at the time of the Change of Control. No Substitute
Award will be provided in the event of Awardee’s Termination of Employment by
reason of death, Disability, Retirement or the circumstances described in
Paragraph 3(d) prior to a Change of Control.
(ii)    An award meets the conditions of this Paragraph 5(b)(ii) (and hence
qualifies as a Substitute Award) if, as determined by the Administrator as
constituted immediately before the Change of Control, (A) it has a value at the
time of grant or adjustment at least equal to the value of the Performance Share
Units that would vest under Paragraph 5(b)(i) if there were no Substitute Award;
(B) it is paid in publicly traded equity securities of the Company or its
successor in the Change of Control or another entity that is affiliated with the
Company or its successor following the Change of Control; (C) it is a restricted
stock unit award with vesting and payment not conditioned on the achievement of
any performance criteria or conditions; (D) it vests in full upon (1) a
Termination for Good Reason by Awardee, (2) a Termination of Employment by the
Company or its successor in the Change of Control other than a Termination for
Cause, or (3) Awardee’s death or Disability, in each case, occurring at or
during the period of two years after the Change of Control; (E) if Awardee is
subject to U.S. federal income tax under the Code, the tax consequences to
Awardee under the Code of the Substitute Award are not less favorable to Awardee
than the tax consequences of the Award; and (F) its other terms and conditions
are not less favorable to Awardee than the terms and conditions of the Award
(including the provisions that would apply in the event of a subsequent Change
of Control). Without limiting the generality of the foregoing, the Substitute
Award may take the form of a continuation of the Award if the modifications
required by the preceding sentence are satisfied.
6.    Payment.
(a)    General. The Company shall pay Performance Share Units in Shares. Subject
to the provisions of Paragraph 4 and Paragraphs 6(b) and (c), Awardee is
entitled to receive from the Company (without any payment on behalf of Awardee
other than as described in Paragraph 10) one Share for each vested Performance
Share Unit not later than the 60th day after the end of a Performance Period,
except that if Awardee's Termination of Employment occurs due to death after the
end of the Performance Period, Awardee is entitled to receive the corresponding
Shares from the Company on the date of death.
(b)    Change of Control. Notwithstanding Paragraph 6(a), to the extent that the
performance and service vesting requirements have been satisfied for the
Performance Share Units on the dates set forth below, payment with respect to
the Performance Share Units will be made as follows:
(i)    On the date of a Change of Control, Awardee is entitled to receive one
Share for each vested Performance Share Unit, subject to any adjustments made
pursuant to Section 16(a) of the Plan, from the Company; provided, however, that
if such Change of Control would not qualify as a permissible date of
distribution under Section 409A(a)(2)(A)(v) of the Code and the regulations
thereunder, and where Section 409A of the Code applies to such distribution as a
deferral of compensation, Awardee is entitled to receive the corresponding
Shares from the Company on the date that would have otherwise applied pursuant
to Paragraphs 6(a), 6(b)(ii) or 6(b)(iii).


5

--------------------------------------------------------------------------------




(ii)    If Awardee’s separation from service occurs during the period of two
years following a Change of Control (and such Change of Control constitutes a
change of control event as defined in accordance with Section 409A(a)(2)(A)(v)
of the Code and the regulations thereunder), Awardee is entitled to receive one
Share for each vested Performance Share Unit from the Company on the date of
Awardee’s separation from service; provided, in such event that if Awardee on
the date of separation from service is a “specified employee” (certain employees
of the Cardinal Group within the meaning of Section 409A of the Code determined
using the identification methodology selected by the Company from time to time),
Awardee is entitled to receive the corresponding Shares from the Company on the
first day of the seventh month after the date of Awardee’s separation from
service or, if earlier, the date of Awardee’s death.
(iii)    On the date of Awardee's Termination of Employment due to death
following a Change of Control, Awardee is entitled to receive one Share for each
vested Performance Share Unit from the Company on the date of death.
(c)    Elections to Defer Receipt. Elections to defer receipt of the Shares
beyond the Payment Date may be permitted in the discretion of the Administrator
pursuant to procedures established by the Administrator in compliance with the
requirements of Section 409A of the Code.
7.    Dividend Equivalents. Awardee is not entitled to receive cash dividends on
the Performance Share Units, but will receive a dividend equivalent payment from
the Company in an amount equal to the dividends that would have been paid on
each Share underlying the Performance Share Units if it had been outstanding
between the Grant Date and the payment date of any such Share (i.e., based on
the record date for cash dividends). Subject to an election to defer receipt as
permitted under Paragraph 6(c), the Company shall pay dividend equivalent
payments in cash as soon as reasonably practicable after the payment date of
(and to the same extent as) the Performance Share Units to which such dividend
equivalents relate.
8.    Right of Set-Off. By accepting the Performance Share Units, Awardee
consents to a deduction from, and set-off against, any amounts owed to Awardee
that are not treated as “non-qualified deferred compensation” under Section 409A
of the Code by any member of the Cardinal Group from time to time (including,
but not limited to, amounts owed to Awardee as wages, severance payments or
other fringe benefits) to the extent of the amounts owed to the Cardinal Group
by Awardee under this Agreement.
9.    No Shareholder Rights. Awardee has no rights of a shareholder with respect
to the Performance Share Units, including no right to vote any Shares
represented by the Performance Share Units, until such Shares are paid to
Awardee.
10.    Withholding Tax.
(a)    Generally. Awardee is liable and responsible for all taxes owed in
connection with the Performance Share Units (including taxes owed with respect
to the cash payments described in Paragraph 7), regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Performance Share Units. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant, vesting or payment of the
Performance Share Units or the subsequent sale of Shares issuable pursuant to
vested Performance Share Units. The Company does not commit and is under no
obligation to structure the Performance Share Units to reduce or eliminate
Awardee’s tax liability.


6

--------------------------------------------------------------------------------




(b)    Payment of Withholding Taxes. Prior to any event in connection with the
Performance Share Units (e.g., vesting or payment) that the Company determines
may result in any domestic or foreign tax withholding amounts being paid by the
Company, whether national, federal, state or local, including any employment tax
obligation (the “Tax Withholding Obligation”), Awardee is required to arrange
for the satisfaction of the minimum amount of such Tax Withholding Obligation in
a manner acceptable to the Company. Awardee’s acceptance of this Agreement
constitutes Awardee’s instruction and authorization to the Company to withhold
on Awardee’s behalf the number of Shares from those Shares issuable to Awardee
under this Award as the Company determines to be sufficient to satisfy the Tax
Withholding Obligation. In the case of any amounts withheld for taxes pursuant
to this provision in the form of Shares, the amount withheld may not exceed the
amount legally required, and withholding above the minimum withholding
requirements shall be available only if and to the extent that the Administrator
has authorized such. The Company has the right to deduct from all cash payments
paid pursuant to Paragraph 7 the amount of any taxes which the Company is
required to withhold with respect to such payments.
11.    Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement is governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superseded by the laws of
the United States of America. The parties agree and acknowledge that the laws of
the State of Ohio bear a substantial relationship to the parties and/or this
Agreement and that the Performance Share Units and benefits granted in this
Agreement would not be granted without the governance of this Agreement by the
laws of the State of Ohio. In addition, all legal actions or proceedings
relating to this Agreement must be brought exclusively in state or federal
courts located in Franklin County, Ohio and the parties executing this Agreement
hereby consent to the personal jurisdiction of such courts. Awardee acknowledges
that the covenants contained in Paragraph 4 are reasonable in nature, are
fundamental for the protection of the Company’s legitimate business and
proprietary interests, and do not adversely affect Awardee’s ability to earn a
living. In the event that it becomes necessary for the Company to institute
legal proceedings under this Agreement, Awardee is responsible to the Company
for all costs and reasonable legal fees incurred by the Company in connection
with the proceedings. Any provision of this Agreement which is determined by a
court of competent jurisdiction to be invalid or unenforceable or to disqualify
the Award under any Applicable Law should be construed or limited in a manner
that is valid and enforceable and that comes closest to the business objectives
intended by the provision, without invalidating or rendering unenforceable the
remaining provisions of this Agreement.
12.    Defend Trade Secrets Act Notice. Under the U.S. Defend Trade Secrets Act
of 2016, Awardee will not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney, and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; (b) is made to
Awardee’s attorney in relation to a lawsuit for retaliation against Awardee for
reporting a suspected violation of law; or (c) is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.
13.    Action by the Administrator. The parties agree that the interpretation of
this Agreement rests exclusively and completely within the sole discretion of
the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth in this Agreement. In fulfilling its
responsibilities under this Agreement, the Administrator may rely upon
documents, written statements of the parties, financial reports or other
material as the Administrator deems appropriate. The parties agree that there is
no right to be heard or to appear before the Administrator and that any decision
of the Administrator relating to


7

--------------------------------------------------------------------------------




this Agreement, including whether particular conduct constitutes Misconduct or
Competitor Conduct, is final and binding. The Administrator may delegate its
functions under this Agreement to an officer of the Cardinal Group designated by
the Administrator, to the extent permitted under the Plan.
14.    Prompt Acceptance of Agreement. The Performance Share Units grant
evidenced by this Agreement will, at the discretion of the Administrator, be
forfeited if this Agreement is not manually executed and returned to the
Company, or electronically executed by Awardee by indicating Awardee’s
acceptance of this Agreement in accordance with the acceptance procedures set
forth on the Company’s third-party equity plan administrator’s web site, within
90 days of the Grant Date.
15.    Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Performance Share Unit grant under and participation in the Plan or future
Performance Share Units that may be granted under the Plan by electronic means
or to request Awardee’s consent to participate in the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of performance share unit grants and the execution of
performance share unit agreements through electronic signature.
16.    Notices. All notices, requests, consents and other communications
required or provided under this Agreement to be delivered by Awardee to the
Company will be in writing and will be deemed sufficient if delivered by hand,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:
Cardinal Health, Inc.
7000 Cardinal Place
Dublin, Ohio 43017
Attention: Deputy General Counsel
All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to Awardee.
17.    Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the Board of Directors or that was approved in writing by an
officer of the Company pursuant to delegated authority of the Human Resources
and Compensation Committee provides for greater benefits to Awardee with respect
to vesting of the Award on Termination of Employment by reason of specified
events than provided in this Agreement or in the Plan, then the terms of such
Employment Arrangement with respect to vesting of the Award on Termination of
Employment by reason of such specified events supersede the terms of this
Agreement to the extent permitted by the terms of the Plan.
18.    Recoupment. This Agreement will be administered in compliance with
Section 10D of the Exchange Act and any applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which the Shares may be traded.
In its discretion, moreover, the Administrator may require repayment to the
Company of all or any portion of this Award if the amount of the Award was
calculated based upon the achievement of


8

--------------------------------------------------------------------------------




financial results that were subsequently the subject of a restatement of the
Company’s financial statements, Awardee engaged in misconduct that caused or
contributed to the need for the restatement of the financial statements, and the
amount payable to Awardee would have been lower than the amount actually paid to
Awardee had the financial results been properly reported. This Paragraph 18 is
not the Company’s exclusive remedy with respect to such matters. Except as
otherwise required by Applicable Law, this Paragraph 18 will not apply after a
Change of Control.
19.    Amendment. Any amendment to the Plan is deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment may impair the rights of Awardee with respect to an
outstanding Performance Share Unit unless agreed to by Awardee and the Company,
which agreement must be in writing and signed by Awardee and the Company. Other
than following a Change of Control, no such agreement is required if the
Administrator determines in its sole discretion that such amendment either (a)
is required or advisable in order for the Company, the Plan or the Performance
Share Units to satisfy any Applicable Law or to meet the requirements of any
accounting standard or (b) is not reasonably likely to significantly diminish
the benefits provided under the Performance Share Units, or that any such
diminishment has been adequately compensated, including pursuant to Section
16(c) of the Plan.
20.    Adjustments. The number of Shares issuable for each Performance Share
Unit and the other terms and conditions of the Award evidenced by this Agreement
are subject to adjustment as provided in Section 16 of the Plan.
21.    Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Code. This Agreement shall be administered in a manner consistent with this
intent, and any provision that would cause this Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force or effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Company
without the consent of Awardee).
22.    No Right to Future Awards or Employment. The grant of the Performance
Share Units under this Agreement to Awardee is a voluntary, discretionary award
being made on a one-time basis and it does not constitute a commitment to make
any future awards. The grant of the Performance Share Units and any payments
made under this Agreement will not be considered salary or other compensation
for purposes of any severance pay or similar allowance, except as otherwise
required by law. Nothing contained in this Agreement confers upon Awardee any
right to be employed or remain employed by the Company or any of its Affiliates,
nor limits or affects in any manner the right of the Company or any of its
Affiliates to terminate the employment or adjust the compensation of Awardee.
23.    Successors and Assigns. Without limiting Paragraph 2, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of Awardee,
and the successors and assigns of the Company.
 
CARDINAL HEALTH, INC.
 
 
 
 
By:
 
 
 
 
 
Its:
 





9

--------------------------------------------------------------------------------




ACCEPTANCE OF AGREEMENT
Awardee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders, and a copy
of the Plan Description pertaining to the Plan; (b) accepts this Agreement and
the Performance Share Units granted to him or her under this Agreement subject
to all provisions of the Plan and this Agreement, including the provisions in
this Agreement regarding “Special Forfeiture and Repayment Rules” set forth in
Paragraph 4 and “Recoupment” set forth in Paragraph 18; (c) represents that he
or she understands that the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed the Agreement; and (d) agrees that no transfer of the
Shares delivered in respect of the Performance Share Units may be made unless
the Shares have been duly registered under all applicable Federal and state
securities laws pursuant to a then-effective registration which contemplates the
proposed transfer or unless the Company has received a written opinion of, or
satisfactory to, its legal counsel that the proposed transfer is exempt from
such registration.
 
[
 
Awardee's Signature
 
 
 
Date]







10

--------------------------------------------------------------------------------


Exhibit A


CARDINAL HEALTH, INC.
Statement of Performance Goals


A-1

